EXHIBIT 99.1 Investor Presentation Year End Update - 2011 4 I.Overview of Meadowbrook 8 II.The Meadowbrook Approach 14 Positioned to Manage Insurance Cycles Diverse Geographic Distribution Our regional perspective provides the infrastructure to achieve geographic diversification, while maintaining our effective local touch. Meadowbrook locations Top 10 production states (2011) 1 5 9 10 3 9 6 8 7 Bermuda Culture of Disciplined Underwriting, Claims Handling & Reserving 15 Loss ratio Unusual storm losses 2006 - 2011 GAAP and Accident Year Combined Ratios 97.6% The profitable GAAP combined ratio and overall improvements in re-estimated accident year combined ratios reflect our disciplined culture. 2006# 2007# 2008# 2009# 98.7% 96.1% 98.7% 93.6% 98.1% 93.2% 98.5% 95.0% 99.7% Re-estimated AY Combined Ratio† (as of 12/31/2011) 96.2%* 95.0%* 93.2%* 98.5% †The re-estimated AY combined ratio reflects reserve adjustments made following the accident year, for example, the 94.4% re-estimated 2006 AY combined ratio reflects new loss development information gathered over the 5 years from 12/31/2006 to 12/31/2011; the 94.5% re-estimated 2007 AY combined ratio reflects new loss development gathered over the 5 years from 12/31/2007 to 12/31/2011; etc. * The 2006 - 2007 initial and re-estimated AY combined ratios excludes Century. The 2008 re-estimated AY combined ratio includes a pro-rata portion of the Century AY 2008 development for the 5 post-merger months. # 2009, 2008, 2007 and 2006 AY and CY expense ratio reflects expense reclassification as disclosed in our May 3, 2010 8-k filing with the SEC and 2010 10-K. 100.3% 98.7% 98.7% 99.7% Expense ratio 19 III.Financial Review 20 Financial Highlights - Full Year 2011 Highlights ($ in M, except per share amounts) Despite the unusual storm losses in 2011, we continue to achieve profitable growth. 25 IV.Investment Considerations
